Citation Nr: 1634738	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1940 to December 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims file is currently held by the RO in St. Petersburg, Florida.   

At the Veteran's request, the Board scheduled the Veteran for a January 2016 hearing at the local RO (also known as a "travel board" hearing).  In December 2015, the Veteran's spouse requested that the hearing be canceled, citing the length of the travel-board scheduling process and the Veteran's health.  Thus, the Board finds that the request for hearing has been withdrawn and the Board may issue a decision in this case. 

This issue was previously remanded in March 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, The Board remanded this issue in March 2016, directing the AOJ to schedule the Veteran for an additional VA examination.  A VA email states that the Veteran refused an examination via telephone call on May 13, 2016.  No additional communication regarding scheduling a VA examination with the Veteran is of record.  In a statement received June 3, 2016, however, the Veteran stated that he was not notified of an examination and indicated his willingness to report to a VA examination.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran did not receive notice of an examination and must therefore be provided another opportunity to participate in a VA examination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

2.  The AOJ must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




